— Judgment and order affirmed, with costs. All concur. (Appeal from a judgment of Erie Trial Term for plaintiff in an action for damages for the *1020death of plaintiff’s intestate and for damages for conscious pain and suffering, alleged to have resulted by reason of negligent operation of fire truck. The order denied a motion for a new trial, although it provided for a reduction of the verdict for conscious pain and suffering.) Present — McCurn, P. J., Kimball, Bastow, Goldman and Halpern, JJ.